Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 2, 2021

                                     No. 04-21-00215-CV

                                      Johnny VASQUEZ,
                                           Appellant

                                               v.

                                       Sonia SOTELLO,
                                           Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2021CV00358
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER

       On May 25, 2021, Appellant Johnny Vasquez, representing himself, filed a notice of
appeal. See TEX. R. APP. P. 25.1(a). The same day, a deputy clerk of this court notified
Appellant in writing that our records do not show that the $205.00 filing fee has been paid.
Further, our records do not conclusively establish that Appellant is excused by statute or rule
from paying the filing fee. See id. R. 5 (requiring fees in civil cases); id. R. 20.1 (waiving
appellate court costs under certain circumstances).
       Our May 25, 2021 letter warned Appellant that if the filing fee was not paid by June 4,
2021, the appeal could be stricken by this court. To date, this court has not received payment or
a Statement of Inability to Afford Payment of Court Costs. See id.; see also TEX. R. CIV. P. 145.
        Our letter also advised Appellant that the docketing statement must be filed with this
court by June 4, 4021. See id. R. 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.2,
http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx.   To date, no
docketing statement has been filed.
        We ORDER Appellant to file a docketing statement within TEN DAYS of the date of
this order.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order that either (1) the $205.00 filing fee has been paid, or (2) Appellant is entitled to appeal
without paying the filing fee.
       If Appellant fails to respond as ordered, this appeal will be dismissed without further
notice. See TEX. R. APP. P. 5, 42.3(c); In re R.J.G., No. 04-19-00817-CV, 2020 WL 214769, at
*1 (Tex. App.—San Antonio Jan. 15, 2020, no pet.) (mem. op.).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court